DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is indefinite to label two different elements as “an attraction part”.  It is indefinite because one cannot tell which element is being referred to throughout the claim and claims.  A suggestion would be to label the two elements as the female part attraction part and the male part attraction part to make the claims definite.  
In claim 1, line 15, it is redundant to again state that “the crocodile clip comprises the pair of the jaw members”, which was already claimed in line 10, “a crocodile clip comprising a pair of jaw members”.
In claim 1, line 16, “the front part” lacks antecedence.
In claim 1, line 22, “the jaw member” lacks antecedence.
In claim 2, line 4, it would be clearer if the limitation stated “wherein said inner surface guides a horizontal slide of the locking part in an inner space of the holder”.
In claim 4, line 5, “the insertion” lacks antecedence.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fail to disclose a fastener for accessories that engages a female part located at one end of a chain accessory with a male part located at another end side of the chain accessory to lock them to one another.  The female part and the male part comprise a female attraction part and a male attraction part formed from magnets or have a magnetic part and a metal part attracted to each other.  The female attraction part and the male attraction part are located in a position to guide the female part and the male part to a correct connected position.   The female part is a crocodile clip comprising a pair of jaw members, which are able to open/close by a spring force.  The male part is a locking part, which is inserted and locked in a space between the pair of jaw members when they are in an open state; and, the locking part is guided by the magnet attraction provided by the male and female attraction members.  The female attraction part is located in an inner space of the pair of the jaw members.  The male attraction part is located at a front part of the locking part.  The female attraction part, which is located in the crocodile clip, is set to either one of the jaw members.  The fastener for accessories comprises a holder into which the male attraction part of the locking part is inserted.  The holder is placed in front of the female attraction part.  TMINO.10184he holder is located in one jaw member of a pair of the jaw members; and, an inner surface of the holder forms a guide surface.  The guide surface is substantially parallel to the jaw member.  The locking part slides along the guide surface of the holder when engaged/disengaged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677


/JACK W LAVINDER/Primary Examiner, Art Unit 3677